Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Page 5, Paragraph 1, Line 5: “first end (7) of the resilient channel wall (5)” should read “first end (9) of the resilient channel wall (5)”
Page 7, Paragraph 2, Line 1: “invention concerns medical article securement system” should read “invention concerns a medical article securement system”
Page 7, Paragraph 2, Line 2: “which comprise a medical article securement devices of the invention” should read “which comprises a medical article securement device of the invention”
Page 7, Paragraph 6, Line 2: “A “central” axis” refers” should read “A “central axis” refers”
Page 7, Paragraph 6, Line 5: “medical article retained by the an adaptive medical” should read “medical article retained by an adaptive medical”
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “engaging element configured to engage a retention element disposed on the surface of the medical article so as to reduce or inhibit movement, optionally longitudinal and/or pitch and/or roll and/or yaw movement, of the medical article” in claim 4.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 is directed to a system, however it does not recite any further components of the system as directly part of the system structure besides what is already recited in claim 1 and further recites a positive step of securing.  A claim to a device cannot also recite a method step.  As per MPEP 2173.05(p)(II), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011).  It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy (GB 2484719 A).

Regarding claim 1, Levy teaches:
A resilient medical article securement device (see Reference Figure 1 below, member 202), comprising: (a) a catheter engaging member (see Reference Figure 1 below) that comprises a channel (see Reference Figure 1 below, member 112) formed by a resilient channel wall (see Reference Figure 1 below, member 120) that bounds a central axis, wherein the resilient channel wall (120) in cross section forms a downwardly extending arc, preferably an open circle (“channel 112 is generally circular in cross-

Reference Figure 1: Annotated Levy FIG. 6

    PNG
    media_image1.png
    372
    639
    media_image1.png
    Greyscale


Regarding claim 2, Levy further teaches: 
A device according to claim 1 wherein the first and second support struts (see Reference Figure 1 above, member 204 on either side of opening 114 in the base) have a middle portion disposed between the upper and lower portions that has a profile, preferably a tapered profile, and spaces the upper and lower portions of each strut a distance sufficient to elevate a medical article secured by the device a distance above the patient's skin 
	The Examiner notes that while Levy does not explicitly disclose the first and second support struts having a middle portion disposed between their upper and lower portions, respectively, that has a tapered profile, this claim limitation is merely preferable and not required by the claim.

Regarding claim 8, Levy further teaches:
A device according to claim 1 wherein the first and second resilient securement members (see Reference Figure 1 above) further comprise adhesive portions or adhering structures (member 122) disposed on their respective lower surfaces (member 106) (“An adhesive layer 122 is provided on the first major surface 106 of the base on either side of the channel 112, for securing the device to the skin of the patient” see Page 16, Lines 21-22).



Regarding claim 9, Levy further teaches:
A device according to claim 8 wherein the adhesive portions or adhering structures (see Reference Figure 1 above, member 122) disposed on the first and second resilient securement members further each comprises a removable layer (“The layer of adhesive may be provided with a layer or sheet of protective material, which is easily removed to expose the adhesive for use” see Page 8, Lines 32-33 and Page 9, Line 1).

Regarding claim 10, Levy further teaches:
A medical article securement system, comprising a device according to claim 1 securing a resilient medical article to a patient.
Levy teaches an embodiment of the above mentioned medical article securement system in FIG. 1, comprising the device of claim 1 supporting a tube 6, wherein the tube 6 is a line connected to a catheter inserted into a vein in the arm of the patient (“…it is to be understood that the device may be used to hold and support a wide range of medical tubes and lines required by a patient” see Page 13, Lines 9-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Levy (GB 2484719 A) as applied to claim 1 above, and further in view of Parvatiyar et al. (US 20130053785 A1), hereinafter referred to as Parvatiyar.

Regarding claim 3, Levy discloses the claimed invention substantially as claimed, as set forth above in claim 1.  While Levy teaches a base that may be formed from any suitable flexible material that “is sufficiently flexible to allow the base to conform to the contours of the skin of the subject” (see Page 5, Lines 11-17), Levy does not explicitly disclose at least one of the first and/or second resilient securement members further comprising at least one hinge to promote conformance to patient anatomy.  Parvatiyar, in the same field of endeavor, teaches (see FIG. 20-21) a medical article securement device featuring resilient securement members (510a, 510b) that are coupled to their respective sidewalls of the channel (540) by hinge portions (535) (“In this way, the supports 510 can be manipulated to rotate relative to the channel 540 about the hinge portions 535” see [p.0124]).  As shown in FIG. 22, the upper surfaces of the resilient securement members (510a, 510b) are rotated about their respective hinges (535) toward one another and toward the channel axis in order to widen the lateral dimension of the longitudinal axis opening (550) (“manipulating the supports 510 about their hinges 535 can act to expand the access opening to the retainer in order to allow a medical article to pass between the retention members 527 when inserting the medical article into the retainer” see [p.0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Levy to incorporate the teachings of Parvatiyar by incorporating at least one hinge (Parvatiyar: 535) on the first .

Claims 4-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Levy (GB 2484719 A) as applied to claim 1 above, and further in view of Cady (WO 2011112265 A2).

Regarding claim 4, Levy discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Levy does not explicitly disclose at least one engaging element configured to engage a retention element disposed on the surface of the medical article so as to reduce or inhibit movement, optionally longitudinal and/or pitch and/or roll and/or yaw movement, of the medical article.  Cady, in the same field of endeavor, teaches (see FIG. 5B) an adaptive device for securing medical articles featuring at least one engaging element (members 360) configured to engage a retention element disposed on the surface of the medical article so as to reduce or inhibit movement, optionally longitudinal and/or pitch and/or yaw movement, of the medical article (“the adaptive retainer includes a slot-shaped engaging element (360) configured to engage a retention element (not shown) disposed on the surface of a medical article (not shown) so as to reduce or inhibit movement, optionally 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Levy to incorporate the teachings of Cady by including one or more engaging elements (Cady: 360) disposed normal to the axis of the central channel (Levy: 112) in order to engage a retention element disposed on the surface of the medical article, such as a push plate, radially extending ridge, post, or other retention element well known in the art, thus reducing or inhibiting movement of the medical article once it is retained within the securement device, as is taught by Cady.

Regarding claim 5, Levy discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Levy does not explicitly disclose the channel being adapted to engage a catheter hub or connector fitting, optionally a Luer access device or Luer activated valve.  Cady, in the same field of endeavor, teaches an adaptive device for securing medical articles comprising a channel (see FIG. 1B, member 110) adapted to engage a plurality of medical articles, including (“catheters, catheter hubs, medical line connector fittings, Luer access devices, medical lines [e.g., tubing intended to deliver fluids to a patient], and the like” see Page 2, Paragraph 4, Lines 16-17).  This adaptation is made possible by one or more flex elements or hinges (see FIG. 1B, members 1-11) incorporated along the inner surface of the channel wall that allow the channel (110) to be (“bent, molded, folded, or otherwise shaped to conform the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Levy to incorporate the teachings of Cady to modify the resilient channel wall (Levy: 120) to include segmented flex elements or hinges, similar to those taught by Cady, along its inner surface, thereby adapting the channel to engage a catheter hub, connector fitting, or other similar articles because Cady teaches using segmented flex elements or hinges along the channel is beneficial to allow the channel to conform to the shape of various medical articles, as discussed above. This modification would therefore enhance the usability of the device, allowing it to secure a plethora of medical articles and components.

Regarding claim 6, Levy discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Levy does not explicitly disclose the channel being configured to adapt to a plurality of medical devices of different sizes, wherein the inner surface of the resilient channel wall includes at least one adaptive element, optionally a plurality of crushable structures.  Cady, in the same field of endeavor, teaches an adaptive device for securing medical articles comprising an adaptive retainer that includes one or more adaptive elements (see flex elements or hinges, FIG. 1B, members 1-11) along the inner surface of the resilient channel wall (see FIG. 1B, member 103) that allow the adaptive retainer to be bent, molded, folded, or otherwise shaped to retain medical articles having different exterior dimensions and shapes, as described above in claim 5.


Regarding claim 7, Levy discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Levy does not explicitly disclose the channel having a tapered shape configured to complement a cooperative tapered shape of the portion of the medical article to be disposed in the central channel.  Cady, in the same field of endeavor, teaches an adaptive device for securing medical articles comprising a central channel that is tapered in configuration.  As shown in FIG. 5A and 5B, a preferred embodiment of the device features hinge elements (1-12) disposed along a flexible substrate (303) along the channel wall that have a separation distance (X) at the leading edge (304) of the substrate that is less than their separation at the trailing edge (305) of the substrate, resulting in a tapered central channel (“when the flexible substrate is deformed so as to become adapted to receive or engage a medical article, a tapered central channel is formed such that the distal opening of the central channel in such an embodiment is larger than the proximal opening. As those in the art will well suited for engaging medical fittings that have tapered exterior surfaces” see Page 8-9, Paragraph 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Levy to incorporate the teachings of Cady to adapt the resilient channel wall (Levy: 120) such that the distal opening of the channel wall (120) is larger than the proximal opening, thereby forming a tapered shape and configuring the channel to complement a cooperative tapered shape of the portion of the medical article to be disposed within the central channel because Cady teaches using hinge elements along the channel is beneficial to allow the channel to conform to the shape of various medical articles and can specifically take a tapered configuration if such an element is inserted.

Regarding claim 11, Levy discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Levy does not explicitly disclose a method of uniting a medical article with a resilient medical article securement device, comprising placing a device according to claim 1 in securing relation with a medical article so that the channel of the device retainingly engages the medical article, thereby uniting the medical article and the resilient medical article securement device.  Cady, in the same field of endeavor, teaches a method of using an adaptive device for securing medical articles, wherein the method includes (“uniting medical articles with complementary adaptive medical article securement devices by deforming such a securement device, before or (preferably) after association with a medical article so that the central channel of the securement device can retainingly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Levy to incorporate the teachings of Cady to include a method of uniting a medical article with a resilient medical article securement device, wherein the device of claim 1 is deformed or flexed to retainingly engage a medical article within its central channel (Levy: 112) so that the device is in securing relation with a medical article during use.

Regarding claim 12, Levy discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Levy does not explicitly disclose a method of securing a medical article to a patient, comprising uniting a medical article with a device according to claim 1 and adhering the adhesive portions of the device to a patient's skin.  Cady, in the same field of endeavor, teaches a method of securing a medical article to a patient, wherein the method includes (“uniting a medical article with an adaptive medical article securement device and adhering the device's anchor pad(s) to the patient's skin” see Page 4, Paragraph 3, Lines 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Levy to incorporate the teachings of Cady to include a method of securing a medical article to a patient, wherein the device of claim 1 comprises adhesive portions, as described above in claim 8, that are adhered to the patient’s skin while the resilient medical article securement device is in use.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783